Order entered January 28, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01189-CR
                                      No. 05-14-01190-CR

                                MICHAEL DOWDEN, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F88-86404-M, F88-89370-M

                                             ORDER

        The Court REINSTATES the appeals.

        On January 20, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On January 27, 2015, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the

January 20, 2015 order requiring findings.

        We GRANT the January 27, 2015 extension motion and ORDER appellant’s brief filed

as of the date of this order.

        We GRANT appellant’s January 27, 2015 motion to supplement the record.                We

ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this
order, supplemental records containing appellant’s April 26, 2012 pro se “Motion for DNA

Testing.”

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk, and to counsel for all parties.

                                                       /s/    ADA BROWN
                                                              JUSTICE